Citation Nr: 1520332	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In February 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The claims file contains new evidence submitted by the Veteran after his appeal was certified to the Board.  While a waiver of RO review of this evidence was not included, the Board finds that remand for the issuance of a supplemental statement of the case is not necessary with respect to his low back disorder claim because the evidence is not pertinent to the issue on appeal.  See 38 C.F.R. § 20.1304 (2014).  As it therefore appears that the new evidence is a claim to reopen prior claims, it is referred back to the RO for proper disposition.  Parenthetically, the Board notes that while the record does reflect conduct by the RO that indicates that the Veteran's appeal includes claims other than just the claim for service connection for a low back disorder, this was not raised by either the Veteran or his representative at the Veteran's recent Board hearing.  Thus, the Board finds that the conduct of the Veteran and his representative does not reflect reliance on the RO's conduct, and that Percy v. Shinseki, 23 Vet. App. 37 (2009) would not provide a basis for including the claims in the current appeal. 

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of new and material evidence to reopen the Veteran's claims for service connection for lung cancer, prostate cancer, and a heart disorder have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current low back condition as a result of the physical demands of his active duty service.  At his March 2014 Board hearing, the Veteran testified that he was a cook in service.  He stated that he worked 10 hour shifts, preparing meals for as many as 1500 people.  Specifically, the Veteran testified that he had to use a large paddle, similar to a canoe oar, to stir large kettles of soups, stews, chipped beef and other items being served to his fellow service members.  He asserts that the repetitive motion of using the large paddle to stir heavy food items, coupled with the task of lifting, stocking, and carrying supplies and food items caused him to have pain in his lower back that has continued, and gotten progressively worse, since service.  The Veteran stated that he worked as a cook in various kitchens in major hotels after he was discharged, but the restaurant kitchens were modernized and better equipped so he did not have the same challenges as he did in service.  He also stated that he has had no other injuries to his back since service.  

Additionally, the Veteran testified that he had surgery on his back in 2006, although he wasn't sure if that was the exact year, by Dr. K., a physician out of Dr. D's office.  Those records are not associated with the claims file, and neither are any VA treatment records other than an October 2012 Salt Lake City VAMC treatment note.  All outstanding VA and private treatment records should be associated with a file available for appellate review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record additionally contains an April 2013 treatment note from Dr. C.H. that shows that the Veteran reported that he injured his back 30 years ago, and had surgery on his back in 2004.  On physical examination, there was some pain on palpation of the lower back, but intact reflexes.  The impression was chronic back pain, and a follow-up was recommended to see if the back pain could be helped.  There are no further treatment notes from this physician in the claims file.

The Veteran also submitted an article from the U.S. Navy entitled Ergonomic Improvements which discussed how a Naval Air Station (NAS) II galley, a food preparation and serving facility, had reduced the risk of occupational injuries, especially ergonomic disorders through the use of an ergonomics program.  The program was developed to reduce back, shoulder, neck, arm, and hand injuries and work related musculoskeletal disorders (WMSDs) that food service workers are exposed to when lifting and carrying food and supplies, stocking shelves, cutting meats and vegetables, preparing and serving food, and cleaning-up after each meal.  
The article discussed how work tasks that require a person to use the same set of muscles for long periods during each day's work shift tend to overburden and fatigue those muscles.  This overburdening may in turn lead to a WMSD, which commonly involves the wrists, arms, shoulders, neck, legs, or back.  In summary, the article asserts that work tasks, equipment, and tools that are ergonomically designed help to reduce the risk of work-related injuries and WMSDs by allowing workers to avoid repetitive motions, awkward positions, and unnatural positions.  

The Board notes that the Veteran has not been afforded a VA lumbar spine examination in this case nor was a medical opinion obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim.  

In light of the foregoing, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran and providing the Veteran with a VA lumbar spine examination and to obtain an expert medical opinion as to whether any low back disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or Virtual VA or VBMS, any relevant VA and private treatment records related to the Veteran's treatment for his claimed neck condition that are not already of record.  

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back condition, to include the physician(s) he testified performed surgery on his back.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine if any current low back disability is consistent with the claimed physical demands of the Veteran's in-service duties as a cook.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically his account of repetitive stirring with a large paddle, lifting and carrying supplies, and the Veteran's statements of continuity of symptoms since service.  Any indicated tests should be performed.  The examiner should provide the following information: 

(a) Diagnose all lumbar disabilities found. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current lumbar disability is due to the Veteran's service, to include the repetitive and physical demands of his job duties as a cook.

The examiner should provide a rationale for all opinions expressed. If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

